PER CURIAM:
This conspiracy conviction on a Mann Act charge requires that a trier of fact must conclude that a great list of telephone calls made among the defendants were in furtherance of the alleged conspiracy.
It might be our guess that the calls were just that, but that is too weak to sustain a vital link in the proof.
As a result of our determination, it is directed that the two defendants remaining incarcerated should be released now on their own recognizance.
The judgments of conviction are reversed.